Dismissed and Memorandum Opinion filed March 21, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01144-CV

   315 VILLAGES OF KINGS LAKE, LTD., NEHC PROPERTIES, INC.,
     ARETE REAL ESTATE AND DEVELOPMENT COMPANY, JOE
          FOGARTY AND MUDUGANTI J. REDDY, Appellant

                                        V.

                        PROSPERITY BANK, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-57012


               MEMORANDUM                        OPINION
      This is an appeal from a summary judgment signed August 31, 2012.
Appellants filed a timely motion for new trial. Appellants’ notice of appeal was
due November 29, 2012. See Tex. R. App. P. 26.1(a). Appellants filed their notice
of appeal on December 14, 2012, a date within 15 days of the due date for the
notice of appeal. Appellants filed a motion for extension of time to file the notice
of appeal, explaining that the late filing was inadvertent. See Tex. R. App. P. 10.5,
26.3. The motion was not filed in this court, but it is included in the clerk’s record
filed January 15, 2013, and we will consider it. See Tex. R. App. P. 2. We grant
appellants’ motion for extension of time to file their notice of appeal.

      Appellants’ brief was due February 14, 2013. Appellants did not file a brief
or a motion to extend the time to file the brief. See Tex. R. App. P. 38.6(a), (d). On
February 21, 2013, this court issued an order stating that unless appellants filed a
brief on or before March 4, 2013, the court would consider dismissing the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b). Appellants filed no response.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                          2